DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 26 July 2021 and the preliminary amendment filed 18 August 2021.
Claims 21-40 are pending and have been presented for examination.
Claims 1-20 have been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,074,192. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claims 21, 23 and 24 of the instant application are anticipated by claim 1 of the ‘380 patent as shown below.

Claims 33, 34, 36-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 10 and 11 of U.S. Patent No. 11,074,192 in view of well-known practices in the art. 
Claims 33 and 38 of the instant application are directed to an apparatus that includes a controller which performs certain actions while claim 7 of the ‘380 patent is directed to a method.  The actions performed by the controller are the same as the steps performed by the method.  Therefore, the limitations regarding the actions performed by the controller are anticipated by the steps of the method.  It is well-known in the art to make an apparatus in order to implement a method.  A method is merely an idea.  An apparatus is required to implement that idea.  Since the method contains limitations referencing primary and secondary storage, one of ordinary skill in the art would also include primary and secondary storage in an apparatus designed to implement that method.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify claim 7 of the ‘830 patent to be implemented as an apparatus with primary and secondary storage.  One of ordinary skill in the art would have been motivated to make such a modification to make use of the method in the system for which it is meant for.  

Claim 40 of the instant application are directed to an apparatus that includes a controller which performs certain actions while claim 1 of the ‘380 patent is directed to a method.  The actions performed by the controller are the same as the steps performed by the method.  Therefore, the limitations regarding the actions performed by the controller are anticipated by the steps of the method.  It is well-known in the art to make an apparatus in order to implement a method.  A method is merely an idea.  An apparatus is required to implement that idea.  Since the method contains limitations referencing storage, one of ordinary skill in the art would also include storage in an apparatus designed to implement that method.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify claim 7 of the ‘830 patent to be implemented as an apparatus with storage.  One of ordinary skill in the art would have been motivated to make such a modification to make use of the method in the system for which it is meant for.  

11,074,192
17/385,380
1. A method comprising: 
(A) storing a plurality of logical to physical tables in secondary storage, each including logical to physical address translations for first logical addresses; 
(B) storing a plurality of logical to physical table fragments in a dedicated area of the secondary storage, each including logical to physical address translations for second logical address; 
(C) storing a first level index in the secondary storage, the first level index including: a physical table address of a respective one of the plurality of logical to physical tables for each of the first logical addresses; 
(D) and a respective pointer to a second level index for each of the second logical addresses; 
(E) storing, in secondary storage, the second level index including a physical fragment address of a respective logical to physical table fragment for each of the second logical addresses; 
(F) caching the first level index and the second level index; 
(G) fragmenting one of the plurality of logical to physical tables in response to physical media of the table becoming unreliable; 
(H) updating the first level index to include a particular pointer to the second level index for the one of the plurality of logical to physical tables; 
(I) and updating the second level index to include a physical fragment address of a fragment from a second dedicated area for the particular pointer.
21. A method comprising: 
(A) storing a plurality of logical to physical tables each including logical to physical address translations for first logical addresses; 
(B) storing a plurality of logical to physical table fragments each including logical to physical address translations for second logical addresses; 
(C) storing a first level index including: a physical table address of a respective one of the plurality of logical to physical tables for each of the first logical addresses; 
(D) and a respective pointer to a second level index for each of the second logical addresses; 
(E) and storing the second level index including a physical fragment address of a respective logical to physical table fragment for each of the second logical addresses.

23. The method of claim 21, 
(A, B, C, E)wherein storing the plurality of logical to physical tables, the plurality of logical to physical table fragments, the first level index, and the second level index comprises storing in secondary storage; 
(F) and wherein the method further includes caching the first level index and the second level index in primary storage.
24. The method of claim 23, further comprising: 
(G) fragmenting one of the plurality of logical to physical tables in response to physical media of the table becoming unreliable; 
(H) updating the first level index to include a particular pointer to the second level index for the one of the plurality of logical to physical tables; 
(I) updating the second level index to include a physical fragment address of a fragment from the second dedicated area for the particular pointer.
Claims 2/3/4/5/6
Claims 22/25/26/27/28
7. A method, comprising: 
(A) in response to receiving a logical address: searching a first level index in primary storage of logical to physical tables using the logical address; 
(B) retrieving, from a logical to physical table, a first physical address of secondary storage corresponding to the logical address in response to finding a physical table address of the logical to physical table stored in the first level index for the logical address; 
(C) searching a second level index of logical to physical table fragments in response to finding a pointer to the second level index stored in the first level index for the logical address; 
(D) retrieving, from a logical to physical table fragment, a second physical address of the secondary storage corresponding to the logical address in response to finding a physical fragment address of the logical to physical table fragment stored in the second level index for the logical address; 
(F) and in response to the physical table address of the logical to physical table being stored in the first level index for the logical address; 
(G) and in response to more than a hot threshold quantity of writes of data associated with the logical address over a measurement interval: 
(H) copying the data associated with the logical address to the second physical address of the secondary storage; 
(I) adding, to the first level index, the pointer to the second level index for the logical address; 
(J) and removing the physical table address of the logical to physical table stored in the first level index for the logical address.
33. An apparatus, comprising: primary storage; secondary storage; and a controller coupled to the primary storage and to the secondary storage, wherein the controller is configured, 
(A) in response to receiving a logical address, to: search a first level index in the primary storage of logical to physical tables using the logical address; 
(B) retrieve, from a logical to physical table, a first physical address of the secondary storage corresponding to the logical address in response to finding a physical table address of the logical to physical table stored in the first level index for the logical address; 
(C) search a second level index of logical to physical table fragments in response to finding a pointer to the second level index stored in the first level index for the logical address; 
(D) and retrieve, from a logical to physical table fragment, a second physical address of the secondary storage corresponding to the logical address in response to finding a physical fragment address of the logical to physical table fragment stored in the second level index for the logical address.
38. The apparatus of claim 33, wherein the controller is further configured to: 
(F) in response to the physical table address of the logical to physical table being stored in the first level index for the logical address; 
(G) and in response to more than a hot threshold quantity of writes of data associated with the logical address over a measurement interval: 
(H) copy the data associated with the logical address to the second physical address of the secondary storage; 
(I) add, to the first level index, the pointer to the second level index for the logical address; 
(J) and remove the physical table address of the logical to physical table stored in the first level index for the logical address.
Claims 8/10/11
Claims 34/36/37
1. A method comprising: 
(A) storing a plurality of logical to physical tables in secondary storage, each including logical to physical address translations for first logical addresses; 
(B) storing a plurality of logical to physical table fragments in a dedicated area of the secondary storage, each including logical to physical address translations for second logical address; 
(C) storing a first level index in the secondary storage, the first level index including: a physical table address of a respective one of the plurality of logical to physical tables for each of the first logical addresses; 
(D) and a respective pointer to a second level index for each of the second logical addresses; 
(E) storing, in secondary storage, the second level index including a physical fragment address of a respective logical to physical table fragment for each of the second logical addresses; 
caching the first level index and the second level index; fragmenting one of the plurality of logical to physical tables in response to physical media of the table becoming unreliable; updating the first level index to include a particular pointer to the second level index for the one of the plurality of logical to physical tables; and updating the second level index to include a physical fragment address of a fragment from a second dedicated area for the particular pointer.
40. An apparatus, comprising: storage; and a controller coupled to the storage and configured to: 
(A) store a plurality of logical to physical tables each including logical to physical address translations for first logical addresses; 
(B) store a plurality of logical to physical table fragments each including logical to physical address translations for second logical address; 
(C) store a first level index including: a physical table address of a respective one of the plurality of logical to physical tables for each of the first logical addresses; 
(D) and a respective pointer to a second level index for each of the second logical addresses; 
(E) and store the second level index including a physical fragment address of a respective logical to physical table fragment for each of the second logical addresses.


Claims 21-31, 33-37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9 and 12-16 of U.S. Patent No. 10,592,427. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 21, 23, 25 and 26 of the instant application are anticipated by claim 1 of the ‘427 patent as shown below.
Claims 21 and 29 of the instant application are anticipated by claim 7 of the ‘427 patent as shown below.
Claim 33 of the instant application is anticipated by claim 12 of the ‘427 patent as shown below.
Claims 33 and 39 of the instant application are anticipated by claim 12 of the ‘427 patent as shown below.

Claim 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,592,427 in view of well-known practices in the art. 
Claim 40 of the instant application are directed to an apparatus that includes a controller which performs certain actions while claim 1 of the ‘427 patent is directed to a method.  The actions performed by the controller are the same as the steps performed by the method.  Therefore, the limitations regarding the actions performed by the controller are anticipated by the steps of the method.  It is well-known in the art to make an apparatus in order to implement a method.  A method is merely an idea.  An apparatus is required to implement that idea.  Since the method contains limitations referencing storage, one of ordinary skill in the art would also include storage in an apparatus designed to implement that method.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify claim 1 of the ‘427 patent to be implemented as an apparatus with storage.  One of ordinary skill in the art would have been motivated to make such a modification to make use of the method in the system for which it is meant for.  

10,592,427
17/385,380
1. A method comprising: 
(A) storing a plurality of logical to physical tables in secondary storage, each including logical to physical address translations for first logical addresses; 
(B) storing a plurality of logical to physical table fragments in a first dedicated area of the secondary storage, each including logical to physical address translations for second logical address, 
(G) wherein storing the plurality of logical to physical table fragments comprises: storing a respective first portion of each of the plurality of logical to physical table fragments in the first dedicated area of the secondary storage; and storing a respective second portion of each of the plurality of logical to physical table fragments in a second dedicated area of the secondary storage; 
(C) storing a first level index in the secondary storage, the first level index including: a physical table address of a respective one of the plurality of logical to physical tables for each of the first logical addresses; 
(D) and a respective pointer to a second level index for each of the second logical addresses; 
(E) storing the second level index in the secondary storage, the second level index including a physical fragment address of a respective logical to physical table fragment for each of the second logical addresses; 
(F) and caching the first level index and the second level index in primary storage.
21. A method comprising: 
(A) storing a plurality of logical to physical tables each including logical to physical address translations for first logical addresses; 
(B) storing a plurality of logical to physical table fragments each including logical to physical address translations for second logical addresses; 
(C) storing a first level index including: a physical table address of a respective one of the plurality of logical to physical tables for each of the first logical addresses; 
(D) and a respective pointer to a second level index for each of the second logical addresses; 
(E) and storing the second level index including a physical fragment address of a respective logical to physical table fragment for each of the second logical addresses.

23. The method of claim 21, 
(A, B, C, E) wherein storing the plurality of logical to physical tables, the plurality of logical to physical table fragments, the first level index, and the second level index comprises storing in secondary storage; 
(F) and wherein the method further includes caching the first level index and the second level index in primary storage.
25. The method of claim 23, 
(B) wherein storing the plurality of logical to physical table fragments comprises storing in a first dedicated area of the secondary storage; 
(G) and wherein storing the plurality of logical to physical table fragments comprises: storing a respective first portion of each of the plurality of logical to physical table fragments in the first dedicated area of the secondary storage; and storing a respective second portion of each of the plurality of logical to physical table fragments in a second dedicated area of the secondary storage.

26. The method of claim 25, 
(C, E) wherein storing the first level index and the second level index comprises storing the first level index and the second level index in the second dedicated area of the secondary storage.
Claims 2/3/5/6
Claims 22/24/27/28
7. A method comprising: 
(A) storing a plurality of logical to physical tables, each including logical to physical address translations for first logical addresses; 
(B) storing a plurality of logical to physical table fragments each including logical to physical address translations for second logical address; 
(C) storing a first level index including: a physical table address of a respective one of the plurality of logical to physical tables for each of the first logical addresses; 
(D) and a respective pointer to a second level index for each of the second logical addresses, 
(F) wherein storing the first level index includes: storing a first fragmentation indicator associated with the first logical addresses; 
(G) and storing a second fragmentation indicator and a respective second level index type indicator associated with the second logical addresses; 
(E) and storing the second level index including a physical fragment address of a respective logical to physical table fragment for each of the second logical addresses.
21. A method comprising: 
(A) storing a plurality of logical to physical tables each including logical to physical address translations for first logical addresses; 
(B) storing a plurality of logical to physical table fragments each including logical to physical address translations for second logical addresses; 
(C) storing a first level index including: a physical table address of a respective one of the plurality of logical to physical tables for each of the first logical addresses; 
(D) and a respective pointer to a second level index for each of the second logical addresses; 
(E) and storing the second level index including a physical fragment address of a respective logical to physical table fragment for each of the second logical addresses.
29. The method of claim 21, 
(F) wherein storing the first level index further includes: storing a first fragmentation indicator associated with the first logical addresses; 
(G) storing a second fragmentation indicator and a respective second level index type indicator associated with the second logical addresses.

Claims 8/9
Claims 30/31
12. An apparatus, comprising: 
(A) primary storage; secondary storage; and a controller coupled to the primary storage and to the secondary storage, wherein the controller is configured to: in response to receiving a logical address: 
(B) search a first level index in the primary storage of logical to physical tables using the logical address; 
(C) retrieve, from a logical to physical table, a first physical address of the secondary storage corresponding to the logical address in response to finding a physical table address of the logical to physical table stored in the first level index for the logical address; 
(D) search a second level index of logical to physical table fragments in response to finding a pointer to the second level index stored in the first level index for the logical address; 
(E) and retrieve, from a logical to physical table fragment, a second physical address of the secondary storage corresponding to the logical address in response to finding a physical fragment address of the logical to physical table fragment stored in the second level index for the logical address; 
and in response to the physical table address of the logical to physical table being stored in the first level index for the logical address; and in response to more than a hot threshold quantity of writes of data associated with the logical address over a measurement interval: copy the data associated with the logical address to the second physical address of the secondary storage; add, to the first level index, the pointer to the second level index for the logical address; and remove the physical table address of the logical to physical table stored in the first level index for the logical address.
33. An apparatus, comprising: 
(A) primary storage; secondary storage; and a controller coupled to the primary storage and to the secondary storage, wherein the controller is configured, in response to receiving a logical address, to: 
(B) search a first level index in the primary storage of logical to physical tables using the logical address; 
(C) retrieve, from a logical to physical table, a first physical address of the secondary storage corresponding to the logical address in response to finding a physical table address of the logical to physical table stored in the first level index for the logical address; 
(D) search a second level index of logical to physical table fragments in response to finding a pointer to the second level index stored in the first level index for the logical address; 
(E) and retrieve, from a logical to physical table fragment, a second physical address of the secondary storage corresponding to the logical address in response to finding a physical fragment address of the logical to physical table fragment stored in the second level index for the logical address.
Claims 13/14/15/16
Claims 34/35/36/37
12. An apparatus, comprising: 
(A) primary storage; secondary storage; and a controller coupled to the primary storage and to the secondary storage, wherein the controller is configured to: in response to receiving a logical address: 
(B) search a first level index in the primary storage of logical to physical tables using the logical address; 
(C) retrieve, from a logical to physical table, a first physical address of the secondary storage corresponding to the logical address in response to finding a physical table address of the logical to physical table stored in the first level index for the logical address; 
(D) search a second level index of logical to physical table fragments in response to finding a pointer to the second level index stored in the first level index for the logical address; 
(E) and retrieve, from a logical to physical table fragment, a second physical address of the secondary storage corresponding to the logical address in response to finding a physical fragment address of the logical to physical table fragment stored in the second level index for the logical address; 
(F) and in response to the physical table address of the logical to physical table being stored in the first level index for the logical address; 
(G) and in response to more than a hot threshold quantity of writes of data associated with the logical address over a measurement interval: 
(H) copy the data associated with the logical address to the second physical address of the secondary storage; 
(I) add, to the first level index, the pointer to the second level index for the logical address; 
(J) and remove the physical table address of the logical to physical table stored in the first level index for the logical address.
33. An apparatus, comprising: 
(A) primary storage; secondary storage; and a controller coupled to the primary storage and to the secondary storage, wherein the controller is configured, in response to receiving a logical address, to: 
(B) search a first level index in the primary storage of logical to physical tables using the logical address; 
(C) retrieve, from a logical to physical table, a first physical address of the secondary storage corresponding to the logical address in response to finding a physical table address of the logical to physical table stored in the first level index for the logical address; 
(D) search a second level index of logical to physical table fragments in response to finding a pointer to the second level index stored in the first level index for the logical address; 
(E) and retrieve, from a logical to physical table fragment, a second physical address of the secondary storage corresponding to the logical address in response to finding a physical fragment address of the logical to physical table fragment stored in the second level index for the logical address.
39. The apparatus of claim 33, wherein the controller is further configured to: 
(F) in response to the pointer to the second level index being stored in the first level index for the logical address; 
(G) and in response to less than a cold threshold quantity of writes of data associated with the logical address over a measurement interval: 
(H) copy the data associated with the logical address to a third physical address of the secondary storage; 
(I) remove, from the first level index, the pointer to the second level index for the logical address; 
(J) add, to the first level index, the physical table address of the logical to physical table for the logical address; 
(K) and update the logical to physical table with the third physical address of the secondary storage corresponding to the logical address.
1. A method comprising: 
(A) storing a plurality of logical to physical tables in secondary storage, each including logical to physical address translations for first logical addresses; 
(B) storing a plurality of logical to physical table fragments in a first dedicated area of the secondary storage, each including logical to physical address translations for second logical address, wherein storing the plurality of logical to physical table fragments comprises: storing a respective first portion of each of the plurality of logical to physical table fragments in the first dedicated area of the secondary storage; and storing a respective second portion of each of the plurality of logical to physical table fragments in a second dedicated area of the secondary storage; 
(C) storing a first level index in the secondary storage, the first level index including: a physical table address of a respective one of the plurality of logical to physical tables for each of the first logical addresses; 
(D) and a respective pointer to a second level index for each of the second logical addresses; 
(E) storing the second level index in the secondary storage, the second level index including a physical fragment address of a respective logical to physical table fragment for each of the second logical addresses; and caching the first level index and the second level index in primary storage.
40. An apparatus, comprising: storage; and a controller coupled to the storage and configured to: 
(A) store a plurality of logical to physical tables each including logical to physical address translations for first logical addresses; 
(B) store a plurality of logical to physical table fragments each including logical to physical address translations for second logical address; 
(C) store a first level index including: a physical table address of a respective one of the plurality of logical to physical tables for each of the first logical addresses; 
(D) and a respective pointer to a second level index for each of the second logical addresses; 
(E) and store the second level index including a physical fragment address of a respective logical to physical table fragment for each of the second logical addresses.



Claim(s) 21, 23 and 40 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CHENG (U.S. Patent Application Publication #2013/0326121).

21. CHENG discloses A method comprising: storing a plurality of logical to physical tables each including logical to physical address translations for first logical addresses (see [0027]: plurality of logical to physical address mapping tables); storing a plurality of logical to physical table fragments each including logical to physical address translations for second logical addresses (see [0027]: plurality of logical to physical address mapping tables, there are multiple groups of mapping tables, one group would correspond to first logical addresses while another would correspond to second logical addresses); storing a first level index including: a physical table address of a respective one of the plurality of logical to physical tables for each of the first logical addresses; and a respective pointer to a second level index for each of the second logical addresses (see [0028]: group table index comprises pointers to each group table); and storing the second level index including a physical fragment address of a respective logical to physical table fragment for each of the second logical addresses (see [0026]: translation table can be stored in RAM, the complete mapping table is stored in FLASH).


23. The method of claim 21, wherein storing the plurality of logical to physical tables, the plurality of logical to physical table fragments, the first level index, and the second level index comprises storing in secondary storage (see [0026]: mapping tables are stored in FLASH); and wherein the method further includes caching the first level index and the second level index in primary storage (see [0026]: physical to logical table may be buffered in RAM when referencing the table and updating the table).

40. CHENG discloses An apparatus, comprising: storage (see [0026]: FLASH memory); and a controller coupled to the storage and configured to (see [0026]: controller 106 executing firmware): store a plurality of logical to physical tables each including logical to physical address translations for first logical addresses (see [0027]: plurality of logical to physical address mapping tables); store a plurality of logical to physical table fragments each including logical to physical address translations for second logical address (see [0027]: plurality of logical to physical address mapping tables, there are multiple groups of mapping tables, one group would correspond to first logical address while another would correspond to second logical addresses); store a first level index including: a physical table address of a respective one of the plurality of logical to physical tables for each of the first logical addresses; and a respective pointer to a second level index for each of the second logical addresses (see [0028]: group table index comprises pointers to each group table); and store the second level index including a physical fragment address of a respective logical to physical table fragment for each of the second logical addresses (see [0026]: translation table can be stored in RAM, the complete mapping table is stored on FLASH).


Claim(s) 33-37 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by RUB (U.S. Patent Application Publication #2012/0023282).

33. RUB discloses An apparatus, comprising: primary storage (see [0025]: controller RAM 108); secondary storage (see [0021]: flash memory); and a controller coupled to the primary storage and to the secondary storage (see [0025]: includes one or more controllers), wherein the controller is configured, in response to receiving a logical address (see [0025]: controller uses the logical to physical mappings to translate a received logical address), to: search a first level index in the primary storage of logical to physical tables using the logical address (see [0041]: search top tier); retrieve, from a logical to physical table, a first physical address of the secondary storage corresponding to the logical address in response to finding a physical table address of the logical to physical table stored in the first level index for the logical address (see [0042]-[0043]: the pointer from the top tier will either lead to the data in the block, or another mapping table); search a second level index of logical to physical table fragments in response to finding a pointer to the second level index stored in the first level index for the logical address (see [0043]: searching the next group); and retrieve, from a logical to physical table fragment, a second physical address of the secondary storage corresponding to the logical address in response to finding a physical fragment address of the logical to physical table fragment stored in the second level index for the logical address (see [0043]: the translations will continued though each tier until the block with the data is located).

34. The apparatus of claim 33, wherein the controller is further configured to store the first level index and the second level index in the secondary storage and a copy of the first level index and the second level index in the primary storage (see [0038]: some or all of the forward map is stored in RAM).

35. The apparatus of claim 34, wherein the controller is further configured to store data associated with the logical address in the secondary storage or in a different secondary storage (see [0028]: forward map is stored in flash).

36. The apparatus of claim 33, wherein the controller is further configured to: update data associated with the logical address and stored at the second physical address of the secondary storage by storing the updated data at a different physical address in the secondary storage (see [0054]: updated data is written to a new block); update the logical to physical table fragment with the new physical address (see [0055]: map data is updated); and copy the logical to physical table fragment to a different physical location with a different physical fragment address and update the logical to physical table fragment with the different physical fragment address (see [0061]: new addresses are stored in the mapping table).

37. The apparatus of claim 33, wherein the controller is further configured to: update data associated with the logical address and stored at the first physical address of the secondary storage by storing the updated data at a different physical address in the secondary storage (see [0054]: updated data is written to a new block); update the logical to physical table fragment with the new physical address; and copy the logical to physical table to a different physical location with a different physical table address and update the logical to physical table with the different physical table address (see [0061]: mapping table is updated, for mapping tables stored on flash, the would need to be written to a different block as they cannot be updated in place).


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG (U.S. Patent Application Publication #2013/0326121) as applied to claims 21, 23 and 40 above, and further in view of MANNING (U.S. Patent Application Publication #2010/0095049).

22. The method of claim 21 (see CHENG above), wherein the first logical addresses comprise cold logical addresses; and wherein the second logical addresses include hot logical addresses and cold logical addresses (see MANNING below).
CHENG fails to disclose wherein the first logical addresses comprise cold logical addresses; and wherein the second logical addresses include hot logical addresses and cold logical addresses.
MANNING discloses wherein the first logical addresses comprise cold logical addresses (see [0029]-[0031]: a hot portion of the map is moved into RAM, over time the map can decrease in priority as the update frequency of the map drops, when the update frequency is dropping the table would contain a mix of hot and cold addresses, until eventually the table is dropped from RAM); and wherein the second logical addresses include hot logical addresses and cold logical addresses (see [0029]: hot portions of the map are moved into RAM, the hot portions of the map point to areas of the memory that are accessed more often).  Identifying hot portions of a memory map, and ranking the portions based on a priority level allows the system to more quickly identify portions of the map that tare used frequently and move those portions into RAM (see [0029]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by CHENG to classify addresses as hot or cold and give priority for hot addresses for storage in RAM, as taught by MANNING.  Allowing the hot address tables to be cached in RAM allows for quicker access to the translations and less wear when updating the translations.  CHENG and MANNING are in the same field of endeavor, as both systems are directed to management of a logical to physical address table for flash memory systems.

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/           Primary Examiner, Art Unit 2136